DETAILED ACTION
This is the first office action in response to the Response to Election/restriction received on 11/12/2021. Applicant elected Species I, sub-species Ia (Figs. 4-5) without traverse to continue prosecution and indicated Claims 1-4 and 7-20 as drawn to the elected sub-species. However, Claim 19, and consequently Claim 20 that depends on Claim 20, are drawn to Fig. 12 that illustrate the first and second wall extending in the circumferential direction, as it is claimed in Claim 19, and thus Claims 19-20 are not directed to the subspecies 1a.
Consequently, Claims 5-6 and 19-20 are withdrawn and Claims 1-4, 7-18 are selected. Claims 1-4, 7-18 are examined

Drawings Objection
The drawings are objected to because Fig. 2 shows the end wall 56 blocking the exit of the combustion chamber and thus forbidding exhaust gases to exit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claims 12, L2-3 “the inlet passage at the first inlet opening and the inlet passage at the second inlet opening” should be “a first inlet passage at the first inlet opening and a second inlet passage at the second inlet opening”:
Appropriate correction is required



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.


Claims 1-4, and 7-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1: Claim 1 recites the limitation “a tangential direction relative to the centerline axis”, it is not clear what is the meaning of the tangential direction and how the tangential direction differs from the centerline axis direction as a tangential direction to an axis is the direction of the axis itself.  To further advance prosecution the term “tangential axis” is interpreted as “centerline direction axis”. 

Regarding Claim 2-4 and 7-18: Claims 2-4 and 7-18 are also rejected for being dependent on rejected Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Hadley (US 9,303,872).

Regarding Claim 1: Halila discloses a combustion section (10; Fig. 2) for a heat engine (“gas turbine engine”, tittle), the combustion section defining a longitudinal direction (arrow 12 Figs. 1-2) co-directional to a centerline axis (axis along 12, see Fig. 2), a radial direction extended from the centerline axis (see annotated figure 923’), a circumferential direction around the centerline axis (see annotated figure 923’), and a tangential direction relative to the centerline axis (centerline axis since the tangential direction of an axis is the axis itself), the combustion section comprising: an outer casing (70; Fig. 2) extended along the longitudinal direction; a liner assembly (16, 14, 48; Figs. 2-3) disposed inward of the outer casing along the radial direction, and wherein the liner assembly is extended along the longitudinal direction (see annotated figure 923’), the liner assembly defining a combustion chamber (24; Fig. 2) therewithin, and wherein a pressure plenum (68; Fig. 2) is defined around the liner assembly inward of the outer casing; a body (see annotated figure 923’) coupled to the outer casing and the liner assembly, wherein the body is extended at least partially through the liner assembly in fluid communication with the combustion chamber (see annotated figure 923’), and wherein the body is extended along the longitudinal direction (see annotated figure 923’) and coupled to the liner assembly along the longitudinal direction (see annotated figure 923’), and wherein the body comprises a first curvilinear section (see annotated figure 923’) and a second curvilinear section (see annotated figure 923’) spaced apart from one another along the circumferential direction (the 1st and 2nd section are opposite of each other), and wherein the body defines a first inlet opening through the first curvilinear section (see annotated figure 923’) and a second inlet opening through the second curvilinear section (due to the symmetry of 46, a second inlet opening is present) each spaced apart from one another along the circumferential direction (the 1st and 2nd section are opposite of each other), and further wherein the body defines a fuel-oxidizer mixing passage (see 
Halila does not explicitly illustrate the first and second curvilinear section as a first and second wall.
However, Hadley teaches a fuel oxidizer mixer (see 62, 52 in Fig. 3) having  a body (30; Fig. 1) having a cylindrical shape (see Fig. 1) coupled to an outer casing (22; Fig. 1) and a liner assembly (21; Fig. 1) having an oblong shape (see Fig. 1) extending along a longitudinal axis (direction along 24; Fig. 1) and forming a first wall (40; Fig. 1, annotated figure 872’) and a second wall (wall oppose to 40, annotated figure 872’) spaced apart from one another along a circumferential direction (direction perpendicular to 24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body shape of Halila, to have an oblong 

    PNG
    media_image1.png
    684
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale

Regarding Claim 2: Halila in view of Hadley teaches all the limitations of Claim 1, as stated above, and further teaches the body defines the outlet opening extended at least partially along the longitudinal direction (see annotated figure 923’).

Regarding Claim 3: Halila in view of Hadley teaches all the limitations of Claim 2, as stated above, and further teaches wherein the body defines the outlet opening as a slot (Halila in view of Hadley teaches the body having an oblong shape thus the outlet has a slot shape) in direct fluid communication with the combustion chamber (see annotated figure 923’), and wherein the outlet opening is extended along the longitudinal direction through the liner assembly (see annotated figure 923’).

Regarding Claim 8: Halila in view of Hadley teaches all the limitations of Claim 2, as stated above, and Halila further discloses wherein the body further defines a third inlet opening (see annotated figure 923’) through one or more of the first wall or the second wall, and wherein the third inlet opening is in fluid communication with the fuel-oxidizer mixing passage (see annotated figure 923’), and further wherein the third inlet opening is configured to provide a flow of oxidizer from the pressure plenum to the fuel-oxidizer mixing passage (see annotated figure 923’).

Regarding Claim 9: Halila in view of Hadley teaches all the limitations of Claim 1, as stated above, and Halila further discloses wherein the combustion section includes a combustor-diffuser assembly (see annotated figure 923’).

Regarding Claim 12: Halila in view of Hadley teaches all the limitations of Claim 1, as stated above, and Halila further discloses wherein the body defines a fuel passage exit opening (see annotated figure 923’) directly between an inlet passage at the first inlet opening (see annotated figure 923’) and an inlet passage at the second inlet opening (see annotated figure 923’) along the tangential direction.

Regarding Claim 18: Halila in view of Hadley teaches all the limitations of Claim 1, as stated above, and Halila further discloses wherein a fuel passage (106; Fig. 4 and annotated figure 923’) is extended through the outer casing and the body in fluid communication with the fuel-oxidizer mixing passage (see annotated figure 923’), wherein the fuel passage is configured to provide a flow of fuel (100 “fuel stem”; Fig. 4) to the fuel-oxidizer mixing passage (see annotated figure 923’).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Hadley (US 9,303,872), and further in view Slobodyanskiy (US 2016/0258629).

Regarding Claim 4: Halila in view of Hadley teaches all the limitations of Claim 1, as stated above, but is silent regarding the combustion section comprising a plurality of bodies in adjacent longitudinal arrangement through the liner assembly.
However, Slobodyanskiy teaches a combustion section (534; Fig.6) comprising a plurality of bodies (528; Fig. 6) in adjacent longitudinal arrangement (see Fig. 6) through a liner assembly (496; Fig. 5).
.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Hadley (US 9,303,872), and further in view Stryapunin (US 2013/0174558).

Regarding Claim 7: Halila in view of Hadley teaches all the limitations of Claim 1, but is silent regarding the fuel-oxidizer mixing passage is defined at an acute angle relative to the radial direction extended from the centerline axis.
However, Stryapunin teaches a combustion section (52; Fig. 4) comprising a fuel-oxidizer mixing passage (22, 282, 289; Figs. 12-14) being defined at an acute angle (290; Figs. 12-14; [0054]) relative to the radial direction extended from a centerline axis (direction 60; Figs. 12-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation of the fuel-oxidizer mixing passage of Halila in view of Hadley, to have the fuel-oxidizer mixing passage is defined at an acute angle relative to the radial direction extended from the centerline axis, as taught by Stryapunin. Doing so would enable injection of the fuel-oxidizer mixture further downstream .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Hadley (US 9,303,872), and further in view of Spytek (US 2009/0178412).

Regarding Claim 10: Halila in view of Hadley teaches all the limitations of Claim 1, but is silent regarding the combustion section includes an inter-turbine burner.
However, Spytek teaches a combustion section (“Burner section”, [0004]) including an inter-turbine burner (“inter-turbine burner”;’ [0005]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion section of Halila in view of Hadley, to have the combustion section including an inter-turbine burner, as taught by Spytek. Doing so would enable to further complete the combustion by burning oxygen that have not reacted in the upstream combustion.




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Hadley (US 9,303,872), and further in view of Yokota (US 2015/0121886).

Regarding Claim 11: Halila in view of Hadley teaches all the limitations of Claim 1, but is silent regarding the combustion section including an afterburning exhaust system.
However, Yokota teaches a combustion section (“combustor”, abstract) including an afterburning exhaust system (60; Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion section of Halila in view of Hadley, to have the combustion section including an afterburning exhaust system, as taught by Yokota. Doing so would enable to increase thrust by providing thermal energy in the exhaust system.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923), in view of Melton (US 2015/0285504), and further in view of Hadley (US 9,303,872).

Regarding Claim 13: Halila discloses a combustion section (10; Fig. 2) for a heat engine (“gas turbine engine”, tittle), the combustion section defining a longitudinal direction (arrow 12 Figs. 1-2) co-directional to a centerline axis (axis along 12, see Fig. 2), a radial direction extended from the centerline axis (see annotated figure 923’), a circumferential direction around the centerline axis (see annotated figure 923’), and a tangential direction relative to the centerline axis (centerline axis since the tangential direction of an axis is the axis itself), the combustion section comprising: an outer casing (70; Fig. 2) extended along the longitudinal direction; a liner assembly (16, 14, 48; Figs. 2-3) disposed inward of the outer casing along the radial direction, and wherein the liner assembly is extended along the longitudinal direction (see annotated figure st and 2nd section are opposite of each other), and wherein the body defines a first inlet opening through the first curvilinear section (see annotated figure 923’) and a second inlet opening through the second curvilinear section (due to the symmetry of 46, a second inlet opening is present) each spaced apart from one another along the circumferential direction (the 1st and 2nd section are opposite of each other), and further wherein the body defines a fuel-oxidizer mixing passage (see annotated figure 923’) therewithin between the first curvilinear section and the second curvilinear section, wherein the fuel-oxidizer mixing passage is extended at least partially along the radial direction (see annotated figure 923’) in fluid communication with the combustion chamber (see annotated figure 923’), and wherein the first inlet opening and the second inlet opening are each in fluid communication with the fuel-oxidizer mixing passage (see annotated figure 923’ and symmetry of 46), and further wherein the body defines an outlet opening (see annotated figure 923’) at the fuel-oxidizer mixing passage at a distal end (see annotated figure 923’) relative to the first inlet opening and the second inlet opening and through the liner assembly (see annotated figure 923’), wherein the first inlet opening and the second inlet 

Halila is silent regarding a fuel passage is defined through the front curvilinear section.

However, Melton teaches a combustion section (56; Fig. 2) including a fuel oxidizer fuel passage (100; Fig. 2) having a front curvilinear section (114; Fig. 3) wherein a fuel passage (124; Fig. 3) is defined through the front curvilinear section (Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front section of Halila, to have  a fuel passage (124; Fig. 3) is defined through the front curvilinear section, as taught by Melton. Doing so would enable to further increase the injection of fuel and thus the energy produced by the combustion.

Halila in view of Melton, teaches all the limitations above, but does not explicitly illustrate the first, second, and  front curvilinear section being a first, second, and third wall, respectively.
However, Hadley teaches a fuel oxidizer mixer (see 62, 52 in Fig. 3) having  a body (30; Fig. 1) having a cylindrical shape (see Fig. 1) coupled to an outer casing (22; Fig. 1) and a liner assembly (21; Fig. 1) having an oblong shape (see Fig. 1) extending along a longitudinal axis 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body shape of Halila in view of Melton, to have an oblong shape and thus to have that the first and second curvilinear section being a first and second wall, as taught by Hadley. Doing so would enable to diffuse the fuel oxidizer mix along the combustion chamber.
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halila (US 6,339,923) in view of Melton (US 2015/0285504), in view of Hadley (US 9,303,872), and further in view of Crawley (US 2017/0268785).

Regarding Claim 14: Halila in view of Melton and further in view of Hadley teaches all the limitations of Claim 13, as stated above, and Halila further discloses the body defines a plurality of first inlet openings and a plurality of second inlet openings each in adjacent arrangement along the longitudinal direction (see annotated figure 923’), and wherein the body defines a plurality of third inlet openings along longitudinal direction (see annotated figure 923’).
Halila in view of Melton and further in view of Hadley is silent regarding the plurality of third inlet openings being between one or both of the first inlet openings or second inlet openings.

rd plurality of inlets being staggered with 1st/2nd plurality of inlets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the third plurality of inlets of Halila, to have third inlet openings being between one or both of the first inlet openings or second inlet openings , as taught by Crawley. Doing so would enable to stagger the plurality of inlets and thus maximize the number of inlets while limiting the space taken by the inlets, as well as prevent hydrodynamics (e.g. pressure drop, wake, vortex formation) between the inlets.


    PNG
    media_image3.png
    585
    726
    media_image3.png
    Greyscale

Allowable subject matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482. The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741